                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

YAQUELIN MEDINA,                                       )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:19-CV-142-D
                                                       )
WESTDALE ASSET MANAGEMENT,                             )
LIMITED PARTNERSHIP, WESTDALE                          )
BRENTMOR, LLC, and WESTDALE                            )
PROPERTIES AMERICA I, LP,                              )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to dismiss the complaint for failure to state a claim [D.E. 26] and DISMISSES plaintiff's
amended complaint [D.E. 24].



This Judgment Filed and Entered on February 3, 2020, and Copies To:
Edward Hallett Maginnis                                (via CM/ECF electronic notification)
Scott C. Harris                                        (via CM/ECF electronic notification)
Karl Stephen Gwaltney                                  (via CM/ECF electronic notification)
Patrick M. Wallace                                     (via CM/ECF electronic notification)
Joseph Samuel Dowdy                                    (via CM/ECF electronic notification)
Phillip A. Harris, Jr.                                 (via CM/ECF electronic notification)




DATE:                                                           PETER A. MOORE, JR., CLERK
February 3, 2020                                       (By) /s/ Nicole Sellers
                                                                Deputy Clerk
